Title: From Thomas Jefferson to Arthur S. Brockenbrough, 8 February 1822
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Feb. 8. 22.
On Sunday last I recieved a letter from the Governor informing me the balance of the last loan, 30,900 D. was now ready for us and might be drawn for as soon as I should send a bond for it. I executed and inclosed the bond to him the same day, and I presume it went by Tuesday’s mail; I am ready therefore to authorise any draught within that amount that the bursar chuses: and my opinion would be to draw for and pay every settled debt we owe in the world at once. our affairs would then stand on simpler ground.—I think we should have cornices in all the rooms of the Western hotels. if Architraves & frizes would cost more than plaister, these may be omitted.I am anxiously waiting for weather & roads to go with mr Coffee to the University that he may see for what he can do the ornaments of the frizes in some of the best rooms. I salute you with friendship & respect.Th: Jefferson